Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.
-	Claim(s) 5-19, 20 are withdrawn as non-elected
-	Claim(s) 1-4, 19 is/are examined on the merits

Election/Restrictions
Applicant’s election without traverse of Species B (figure 4) in the reply filed on August 12, 2022 is acknowledged.
Claims 5-19, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novoselov et al, U.S. Patent No. 9305513.
Consider claim 1, Novoselov teaches a method of driving display, comprising: scanning, progressively or rows by rows, a plurality of sub-pixels arranged in an NxM array (see Novoselov column 5, lines 42-53 where display device 32 comprises a plurality of display elements arranged in a matrix of n rows, where n may be ≧2, i.e. larger than one. The matrix may have an active matrix configuration. The matrix may have m columns, where m may be ≧2; the total number of display elements in this examples is n×m), to turn on each row of sub-pixels scanned, so that a duration in which two adjacent rows of sub-pixels are simultaneously in an ON state is greater than or equal to two times a unit scanning time (see Novoselov column 6, lines 53-54 where duration of a frame or frame period is Tf. In examples, a frame period Tf is a pre-determined period for addressing the n rows of the matrix. Figure 8 and column 10, lines 52-54 where duration of a frame or frame period is Tf. In examples, a frame period Tf is a pre-determined period for addressing the n rows of the matrix.), wherein the unit scanning time is a time required for scanning a row of sub-pixels, N is an integer greater than 1, and M is an integer greater than 1; and 

applying data signals to at least two rows of sub-pixels simultaneously in the ON state, so that a duration of applying the data signals to each row of sub-pixels is greater than the unit scanning time (see Novoselov figure 12 and column 11, line 64-column 12, line 19 where controlling the rows of a display device uses the same pulse duration for each row and displays groups of rows consecutively and rows within a group simultaneously. The pulse duration may be longer than the RC time of the display element of the display device. The rows are addressed simultaneously in groups of three rows, the rows in each groups being addressed at different times within the frame period. And control methods may also be used alternatively or in addition for applying a voltage to the display elements for setting the display element to a display state).

Consider claim 19,  Novoselov  teaches a display device, comprising: a plurality of sub-pixels arranged in an NxM array, where N is an integer greater than 1, and M is an integer greater than 1 (see Novoselov column 5, lines 42-53 where display device 32 comprises a plurality of display elements arranged in a matrix of n rows, where n may be ≧2, i.e. larger than one. The matrix may have an active matrix configuration. The matrix may have m columns, where m may be ≧2; the total number of display elements in this examples is n×m); 

a gate driving circuit connected to the plurality of sub-pixels and configured to scan the plurality of sub-pixels progressively or rows by rows, to turn on each row of sub-pixels scanned (see Novoselov figure 2, element 34 display row driver and column 4, line 34-column 5, line 2), so that a duration in which two adjacent rows of sub-pixels are simultaneously in an ON state is greater than or equal to two times a unit scanning time, wherein the unit scanning time is a time required for scanning a row of sub-pixels (see Novoselov column 6, lines 53-54 where duration of a frame or frame period is Tf. In examples, a frame period Tf is a pre-determined period for addressing the n rows of the matrix. Figure 8 and column 10, lines 52-54 where duration of a frame or frame period is Tf. In examples, a frame period Tf is a pre-determined period for addressing the n rows of the matrix.); and 

a source driving circuit connected to the plurality of sub-pixels and configured to apply data signals (see Novoselov figure 3, element 35 display column driver and column 4, line 34-column 5, line 2) to at least two rows of sub-pixels simultaneously in the ON state, so that a duration of applying the data signals to each row of sub-pixels is greater than the unit scanning time (see Novoselov figure 12 and column 11, line 64-column 12, line 19 where controlling the rows of a display device uses the same pulse duration for each row and displays groups of rows consecutively and rows within a group simultaneously. The pulse duration may be longer than the RC time of the display element of the display device. The rows are addressed simultaneously in groups of three rows, the rows in each groups being addressed at different times within the frame period. And control methods may also be used alternatively or in addition for applying a voltage to the display elements for setting the display element to a display state).


Allowable Subject Matter

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claimed invention recites 
Claim 2 “ The method of claim 1, further comprising: turning on a nth row of sub-pixels and a n+lth row of sub-pixels simultaneously in a first period, where n is an integer, 1<n<N-1; and turning on a n+2th row of sub-pixels and a n+3th row of sub-pixels simultaneously in a second period, and applying data signals to the nth row of sub-pixels and the n+lth row of sub-pixels, wherein a length of the second period is greater than or equal to two times the unit scanning time. ”

The following prior arts are representative of the state of the prior art:  
Novoselov et al, U.S. Patent No. 9305513 (figure 12)
Wang et al, CN105280153 (figures 3, 6) cited on IDS dated December 17, 2021
Hashimoto et al, U.S. Patent Publication No. 6072457 (figure 13)
Yao et al, CN101359143 (figure 11) cited on IDS dated December 17, 2021




The prior arts cited fails to fairly teach or suggest the combined features of the invention including turning on a nth row of sub-pixels and a n+lth row of sub-pixels simultaneously in a first period, where n is an integer, 1<n<N-1; and turning on a n+2th row of sub-pixels and a n+3th row of sub-pixels simultaneously in a second period, and applying data signals to the nth row of sub-pixels and the n+lth row of sub-pixels, wherein a length of the second period is greater than or equal to two times the unit scanning time.  

Claims 3-4 are allowable by virtue of being dependent upon a claim reciting allowable subject matter.

These features find support at least at figure 4 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims [claim numbers which are allowed] are allowed.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mi et al, U.S. Patent Publication No. 20190066560 (gate line driving method), Miwa et al, U.S. Patent Publication No. 20190355309 (display device), Kang et al, U.S. Patent Publication No. 20200043420 (display device), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625